DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been issued in response to amendment filed on 12/01/2009.  Claims 4-9, 11-18, and 22-24 have been amended.  Claims 1-3, 10, 19-21,  have been canceled.  Claims 4-9, 11-18, 22-24 are pending in this Office Action. Accordingly, this action has been made FINAL.

Acknowledgement
Basing on applicant’s remark filed on 03/29/2021, the limitations in claims 5-9 are not interpreted under 35 U.S.C. 112(f), and the limitations in claims 22-24 are interpreted under 35 U.S.C. 112(f).

Remark
The amendment filed on 03/09/2021, which the dependent claims 5, 12, and 24 are amended as independent claims and including limitations of their base claims, have overcome the prior art in record.  However, the claims are not allowable because of the 35 U.S.C. 101 of claims 5-9 (since the limitations of claims 5-9 are not interpreted under 
The examiner initiated the interview on 04/30/2021 to analyzing and explaining the problems of claimed limitations, providing alternative suggestions/solutions to overcome the problems.  Applicant’s representative agreed with suggestions, indicated will send the amendment back through email.  However, there isn’t any amendment received.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-9, and 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims 5-9 lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material per se.
Descriptive material can be characterized as either “functional descriptive material” or “nonfunc-tional descriptive material.”  Both types of “descriptive material” are nonstatu-tory when claimed as descriptive material per se, 33 F.3d at 1360, 31 USPQ2d at 1759. When functional descriptive material is recorded on some computer-readable medium, it becomes structurally and func-tionally interrelated to the medium and will be In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994).
Merely claiming nonfunctional descriptive material, i.e., abstract ideas, stored on a computer-readable medium, in a computer, or on an electromagnetic car-rier signal, does not make it statutory. See Diehr, 450 U.S. at 185-86, 209 USPQ at 8 (noting that the claims for an algorithm in Benson were unpatentable as abstract ideas because “[t]he sole practical application of the algorithm was in connection with the program-ming of a general purpose computer.”). They can all be implemented in software alone. There is no proper computer-readable medium or hardware. Additionally, the specification describes a computer readable medium to include non-statutory transmission mediums. Accordingly, claims 5-9, are not statutory.


Claims 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 11-18 recite a "one or more non-transitory machine-readable media”.  However, in the specification, the non-transitory computer and/or machine readable medium is expressly defined to include any type of computer readable storage device (para.[0052]), and wherein a non-transitory computer readable storage device such as a memory, a digital versatile disk (DVD), a compact disk (CD), a Blu-ray disk, etc. including the software and/or firmware (in para.[0050]).  Accordingly, the recited "one or more non-transitory machine-readable medium" is a software, and is not a process, a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claims 22-24 limitations “means for identifying”, “means for creating”, “means for populating” , “means for replacing” , “means for adjusting” , “means for causing the element creator” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Though the applicant’s specification discloses means for identifying, creating, populating, replacing, adjusting… but they all lack of the structure. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093.  The examiner can normally be reached on Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






02/10/2021
/THU NGUYET T LE/Primary Examiner, Art Unit 2162